                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 TOMMY DEBELL GRIFFIN,                           §
                                                 §
            Petitioner,                          §
                                                 §
 v.                                              §        Civil Action No. 3:17-CV-1524-L (BT)
                                                 §
 LORIE DAVIS, Director TDCJ-CID,                 §
                                                 §
            Respondent.                          §

                                             ORDER

       Before the court is Tommy Debell Griffin’s (“Petitioner”) Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2254 (Doc. 3), filed June 8, 2017; and Lorie Davis’s (“Respondent”)

Response (Doc. 9), filed August 3, 2017. On December 26, 2018, United States Magistrate Judge

Rebecca Rutherford entered the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge (“Report”), recommending that the petition be dismissed as barred by the statute

of limitations. No objections to the Report were filed.

       Having reviewed the record in this case, Report, and applicable law, the court determines

that the findings and conclusions of the magistrate judge are correct, and accepts them as those of

the court. Accordingly, the court denies Petitioner’s Petition for Writ of Habeas Corpus (Doc. 3)

and dismisses with prejudice this action as barred by the statute of limitations.

       It is so ordered this 30th day of January, 2019.



                                                     _________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Order – Solo Page
